IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES G. SEAMAN,                           : No. 156 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
JEFFREY D. LEHRMAN, D.P.M. FOOT &          :
ANKLE SPECIALISTS OF DELAWARE              :
COUNTY, LLC,                               :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.